DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 12/20/2021.
Claim 1 is cancelled
Claims 2 and 3 are newly added. 
Claims 2 and 3 are currently pending and has been examined.

Response to Arguments
Applicant’s arguments, with respect to the drawings has been fully considered and is persuasive.  The objection to the drawings has been withdrawn. 

Regarding applicant’s 101 argument. 

Applicant has cancelled claim 1 and added claim 2 and 3, a new 101 rejection for claims 2 and 3 is made blow.  

Regarding the 103 argument. 

Applicant argues the rejection is moot as claim 1 is cancelled.  A new 103 rejection for claims 2 and 3 is made below. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2 and 3 are directed to a method and system, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 2 as the claim that represents the claimed invention for analysis Claim 1 recites the limitations of:
A method comprising:
A method comprising: receiving an account identifier entered by a user to initiate a cash deposit transaction at an automated teller machine (ATM), the account identifier associated with an account at a third party not associated with a provider of the ATM, the account identifier received at the ATM without the user presenting any card at the ATM; 
routing the account identifier to an internal API associated with the ATM, the internal API running on a first processor; 
forwarding the account identifier from the internal API to an external API of the third party, the external API running on a second processor; 
validating the account identifier at the external API and forwarding an account identifier validation approval to the internal API; 
upon receipt of the account identifier validation approval at the internal API, causing the ATM to accept a cash deposit from the user; 
forwarding the validated account identifier and an amount of the cash deposit to the external API; 
validating the amount of the cash deposit at the external API and forwarding a validation approval of the amount of the cash deposit to the internal API; and 
upon receipt of the validation approval of the amount of the cash deposit at the internal API, providing an indication to the user at the ATM that the cash deposit transaction is completed.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Therefore Claim 1 is abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite routing the account identifier to an internal API associated with the ATM, the internal API running on a first processor; forwarding the account identifier from the internal API to an external API of the third party, the external API running on a second processor; The Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0046] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception ep 2B: NO. The claims do not provide significantly more)  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable under Pharris (PG PUB US 2012/0047070 A1) in view of Rahman (PG PUB US 2014/0156512 A1)

Regarding claims 2 and 3
receiving an account identifier entered by a user to initiate a cash deposit transaction at an automated teller machine (ATM), the account identifier associated with an account at a third party not associated with a provider of the ATM, the account identifier received at the ATM without the user presenting any card at the ATM; (See at least Pharris [0060] ATM Cash Acceptance Module FIG. 8B as it relates to selections within 820 at 815, wherein the company cell phone application and transaction server method allow the complete integration of ATM/KIOSKS at either local banks (FIG. 3, 100A) or independent ATM/KIOSK machines (100B) managed via Strategic Alliances that enable the company Repository Bank to accept cash at the ATM/KIOSK (101) for deposit via FIG. 8A, 805. A customer consumer--payor--at the bank ATM will initiate the "company ATM Cash Acceptance Module" by simply pressing the "Cancel" button (FIG. 4, 102) on the ATM machine at which time, the company application system will provide input access for the payor's cell phone number. The payor's ten digit cell phone number is entered which connects with the transaction server and enables the payor to make immediate deposits into an ATM/KIOSK machine either at a local bank or via an independent ATM/KIOSK machine that may be installed at a convenience store or other retail merchant. These independent ATM/KIOSKS may also be used for company application registration process as well as the bank ATM/KIOSKS.)
routing the account identifier to an internal API associated with the ATM, the internal API running on a first processor; (See at least Pharris [0060] The payor's ten digit cell phone number is entered which connects with the transaction server and enables the payor to make immediate deposits into an ATM/KIOSK machine either at a local bank or via an independent ATM/KIOSK machine that may be installed at a convenience store or other retail merchant.)
upon receipt of the account identifier validation approval at the internal API, causing the ATM to accept a cash deposit from the user; forwarding the validated account identifier and an amount of the cash deposit to the external API; (See at least Pharris[0061] The payor makes a deposit (FIG. 4, 103) by simply entering only their cell phone number to access the company application pre-designated account that upon activation at an ATM/KIOSK, or via the Bank Website, and/or the company Website or ATM/KIOSK can have any payor immediately deposit funds--cash or check--to his/her respective account and this deposit will immediately appear as a credit on the cell phone under the company application, branded by the operating company.
validating the amount of the cash deposit at the external API and forwarding a validation approval of the amount of the cash deposit to the internal API; and (See at least Pharris[0061] The payor makes a deposit (FIG. 4, 103) by simply entering only their cell phone number to access the company application pre-designated account that upon activation at an ATM/KIOSK, or via the Bank Website, and/or the company Website or ATM/KIOSK can have any payor immediately deposit funds--cash or check--to his/her respective account and this deposit will immediately appear as a credit on the cell phone under the company application, branded by the operating company.
upon receipt of the validation approval of the amount of the cash deposit at the internal API, providing an indication to the user at the ATM that the cash deposit transaction is completed.  (See at least Pharris[0061] and [0064]: [0061]The payor makes a deposit (FIG. 4, 103) by simply entering only their cell phone number to access the company application pre-designated account that upon activation at an ATM/KIOSK, or via the Bank Website, and/or the company Website or ATM/KIOSK can have any payor immediately deposit funds--cash or check--to his/her respective account and this deposit will immediately appear as a credit on the cell phone under the company application, branded by the operating company.   And [0064] Once cash is accepted via the company application, then transfers (106) can be made to other mobile customer consumers, merchants and bank to bank transfers. The ATM/KIOSK which accepts the cash, then allows the consumer to access an ATM/KIOSK cash transfer from any bank ATM/KIOSK that accepts the company application infrastructure, (NOTE: the ATM recognizes the cash has been accepted and allows the user to transfer the money even of the receipt is sent to the user via the phone)

However Pharris does not specifically teach “forwarding the account identifier from the internal API to an external API of the third party, the external API running on a second processor; validating the account identifier at the external API and forwarding an account identifier validation approval to the internal API;”

However Rahman teaches: forwarding the account identifier from the internal API to an external API of the third party, the external API running on a second processor; (See at least Rahman [0180] At 706, the server 118 forwards the termination code and the pin number (if it is entered at 702) to the server 306.)

validating the account identifier at the external API and forwarding an account identifier validation approval to the internal API; (See at least Rahman [0180] Responsively, at 708, the server software application running on the server 306 validates the termination code. Where a match is made, the termination code is successfully validated. When the pin number is available, at 708, the server software application further checks to determine whether the stored pin number matches the pin number entered by the receiver 104 as well.)


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the atm cash acceptance of Pharris  with the providing money transfer using a money transfer platform of Rahman since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided for “providing funds transfer over an existing retail payment system using a money transfer 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693